DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 08/30/2021 is acknowledged. With regard to the Office action mailed 04/28/2021, all rejections over the prior art set forth therein are withdrawn in view of the amendment to claim 1. The cited references do not account for the newly added limitations:
determining that the quantified amount of the one or more spike-ins is less than a threshold amount of the initial amount of the one or more spike-ins;
and responsive to determining that the quantified amount of the one or more spike-ins is less than the threshold amount of the initial amount of the one or more spike-ins, correlating a characteristic of the sample with the efficiency of the nucleic acid extraction
New rejections are set forth below in response to the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rossmanith et al (2011, previously cited) in view of Westh et al (US 2005/0170346, previously cited) and Kang (14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010).
With regard to claim 1, Rossmanith disclosed a method of quantifying the efficiency of nucleic acid extraction from a sample comprising:
providing a sample
See figure 1, panels B and C, and see first full paragraph on same page: a cheese sample containing Listeria monocytogenes.
adding to the sample an initial amount of one or more spike-ins from one or more species in the sample, wherein the spike-in includes a known amount of a species
L. monocytogenes (see first page, second column), whereby the same PCR primer pair is used for both strains, while a different probe is used for each strain, thus allowing them to be distinguised. Thus, the “spike-in” is the same species as that being tested for in the sample. Rossmanith notes that an E. coli-based internal control “exhibits characteristics during sample preparation different from those of Listeria monocytogenes” (id., first paragraph). Rossmanith also discloses (sentence spanning pages 2532-33, citation omitted): “More effort must be made in future to develop similar controls for alternative PCR assays covering different target sequences in L. monocytogenes and for other relevant bacterial pathogens in clinical and food diagnosis.” Thus, Rossmanith provides the rationale to construct controls of the same species as those being detected in samples. 
extracting nucleic acids from the sample comprising the one or more spike-ins, thereby forming an extracted nucleic acid sample
See figure 1, panels B and C. Whether “extraction” is considered to include the “sample preparation” (see first paragraph same page, “matrix lysis”) shown in panel B, or just the step of DNA isolation shown in panel C, Rossmanith meets the limitation.
quantifying the one or more spike-ins in the extracted nucleic acid sample to generate a quantified amount of the one or more spike-ins
See figure 1, panels B and C, where the amount of ISPC is quantified (500 cells in panel B; 850 cells in panel C).
comparing the initial amount of the one or more spike-ins to the quantified amount of the one or more spike-ins, thereby quantifying the efficiency of the nucleic acid extraction from the sample
See figure 1, panels B and C, where it is noted a 50% loss in panel B and a 15% loss in panel C.
L. monocytogenes is a bacterium. Note that Rossmanith suggests similar controls for “other relevant bacterial pathogens” (sentence spanning pages 2532-33).
With regard to claim 7, Rossmanith’s controls are bacterial cells of the same species as being detected in the sample. Whether Rossmanith killed the control cells prior to adding them to the sample is not specified. However, if the cells were live, Rossmanith meets the “live” option of the claim, and if the cells were dead, Rossmanith meets the “inactivated” option of the claim.
With regard to claim 9, Rossmanith’s control contained an artificial sequence in place of the normal sequence (prfA); see abstract and first page, column 2, second full paragraph. 
With regard to claim 12, Rossmanith quantified the spike-in by qPCR; see first page, second column, second full paragraph.
The differences between Rossmanith and the claimed invention are:
1) Rossmanith did not disclose that the sample comprised “a mixture of species” as recited in claims 1 and 2 (although, one could argue that cheese, the sample in question, would likely contain nucleic acids from the mammal that contributed the milk to make the cheese, as well as at least one microbial organism used to convert the milk into cheese). 
2) Rossmanith also did not disclose that the step of adding spike-ins comprised adding spike-ins from two or more species, as recited in claim 8 (note: claim 8 does not distinguish between adding a spike-in containing two or more species to a single portion of a sample, and adding two separate spike-ins, one to each of two portions of a sample, wherein each separate spike-in contained a different species).
3) Rossmanith did not disclose or suggest the newly added limitations:
determining that the quantified amount of the one or more spike-ins is less than a threshold amount of the initial amount of the one or more spike-ins;
and responsive to determining that the quantified amount of the one or more spike-ins is less than the threshold amount of the initial amount of the one or more spike-ins, correlating a characteristic of the sample with the efficiency of the nucleic acid extraction
Regarding differences 1 and 2, it had been appreciated in the prior art that samples might contain multiple different species. For example, Westh (who was also concerned with samples such as food samples; see abstract), disclosed (paragraph [0020]): “In real life, most samples do contain bacteria from multiple species and many samples (clinical, water, and food) are evaluated according to the total bacterial count irrespective of the bacterial species.” Westh also contemplated testing for more than one type of bacterial species in food samples (see e.g. paragraph [0143], where Westh discloses a kit for the purpose of testing food for several types of bacteria, including L. monocytogenes).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the method disclosed by Rossmanith to samples containing a mixture of species for at least the reason that such samples were known to exist. It would also have been obvious to create ISPC controls for each of the different species being tested for, since Rossmanith expressly suggested doing so “for other relevant bacterial pathogens in clinical and food diagnosis” and since, as Rossmanith mentioned, different types of microorganisms would exhibit different characteristics during sample preparation.  Thus, not only would one have arrived at the invention of claims 1, 2, 7, 9 and 12 by applying Rossmanith’s method to samples containing multiple species, but also at the invention of claim 8 by including ISPC’s designed for each of the different species to be tested for (whether each species was tested for in a different portion of sample, each portion receiving a different ISPC for the species being sought, or whether one portion of sample was tested for multiple species in a multiplex fashion, in which case different ISPCs for each species being sought would be added to the same sample portion).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to optimize the method disclosed by Rossmanith for sample pH, in the manner disclosed by Kang, in order to maximize extraction efficiency. It would also have been obvious to correlate a reduction in recovery of the spike-in relative to a “threshold value” (i.e. the amount achieved under optimal pH) with the suboptimal sample pH, as correlating extraction efficiency with such parameters was a basic and well-understood methodology in optimization, as demonstrated by Kang.

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rossmanith et al (2011, previously cited) in view of Westh et al (US 2005/0170346, previously cited) and Kang (14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010) as applied to claims 1, 2, 7, 8, 9 and 12 above, and further in view of Roy et al (2005, previously cited).

Roy discloses a multiplex PCR assay for detecting seven different viruses of citrus (see abstract). Roy also discloses several other examples of multiplex PCR assays having been developed for detecting multiple plant pathogens (see paragraph spanning first and second pages). Roy used “virus infected citrus tissue” as a sample (page 48, section 2.2).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the method suggested by the combined disclosures of Rossmanith, Westh and Kang for the purpose of detecting plant pathogens in plant samples, since Roy evidences that there was considerable interest in detecting plant pathogens. Thus, the improvements in measuring and correcting for extraction efficiency disclosed by Rossmanith would have provided similar benefit to those concerned with detecting plant pathogens.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rossmanith et al (2011, previously cited) in view of Westh et al (US 2005/0170346, previously cited) and Kang (14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010) as applied to claims 1, 2, 7, 8, 9 and 12 above, and further in view of Kong (2002, previously cited).
The disclosures of Rossmanith, Westh and Kang have been discussed. Westh alluded to testing of water samples.
Kong discloses a multiplex PCR assay for detecting six different bacterial pathogens in marine water (see abstract). Kong notes that “increasing population of the coastal zone introduces a high percentage of untreated sewage into the sea, and this form of pollution is probably responsible for the greatest number of human morbidities and mortalities worldwide” (first statement of Introduction). 
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the method suggested by the combined disclosures of Rossmanith, Westh and Kang for the purpose of detecting pathogens in water (an environmental sample), since Kong evidences the significance of such pathogens. Thus, the improvements in measuring and correcting for extraction efficiency disclosed by Rossmanith would have provided similar benefit to those concerned with detecting pathogens in water.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rossmanith et al (2011, previously cited) in view of Westh et al (US 2005/0170346, previously cited) and Kang (14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010) as applied to claims 1, 2, 7, 8, 9 and 12 above, and further in view of Kim et al (US 2010/0281555, previously cited).
The disclosures of Rossmanith, Westh and Kang have been discussed. These reference did not disclose or suggest introducing artificial sequences using a transposon, such that each end of the artificial sequence was flanked by transposon sequence.
Kim disclosed (paragraph [0031], citations omitted): “Accordingly, any method well-known in the field of genetic engineering may be used so long as it can insert foreign genes into genome present in hosts(for example, bacteria) In particular, a transposon system may be used. The transposon system is a method to randomly introduce specific genes into the genome of hosts, which is applicable to all microorganisms, animal cells and plant cells…”.  Kim illustrates in figure 1 the introduction of a “barcode” into the genome of a microorganism, wherein the barcode is embedded within a transposon, thereby flanking the barcode with transposon sequence.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined teachings of Rossmanith, Westh and Kang by using transposons to introduce artificial sequences into microorganisms .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossmanith et al (2011, previously cited) in view of Westh et al (US 2005/0170346, previously cited) and Kang (14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010) as applied to claims 1, 2, 7, 8, 9 and 12 above, and further in view of Gillespie (US 5,627,054, previously cited).
The disclosures of Rossmanith, Westh and Kang have been discussed. Neither reference disclosed or suggested adding the spike-ins as a dilution series.
Gillespie disclosed (column 5, at line 1): “As would be appreciated by those of ordinary skill in the art, these competitive PCR methods can be readily employed to determine the initial amount of sample nucleic acid amplified according to the present invention. For example, co-amplification of a dilution series of known amounts of a control DNA with equal amounts of sample DNA or cDNA by competitor primer asymmetric PCR would result in single-stranded control and sample products in amounts proportional to the amount of control DNA added and amount of sample DNA or cDNA initially present. By plotting the ratio of sample product to control product as a function of the amount of control DNA added, the initial amount of sample nucleic acid can be extrapolated from the point on the curve corresponding to a 1:1 ratio of sample product to control product.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined teachings of Rossmanith, Westh and Kang by using the technique of Gillespie, involving the addition of a dilution series of the ISPC (which, like the control discussed by Gillespie, was a competitive template) to aliquots of the sample in order obtain a quantitative assessment of the initial amount of the pathogen in the sample. This would have been an alternative to the real-time qPCR used by Rossmanith that would not .

Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Rossmanith et al (2011, previously cited) in view of Westh et al (US 2005/0170346, previously cited) and Kang (14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010) as applied to claims 1, 2, 7, 8, 9 and 12 above, and further in view of Burkard (US 2010/0132438).
The disclosures of Rossmanith, Westh and Kang have been discussed, including the rationale to arrive at a method involving a sample with a mixture of species comprising a bacterial species, a spike-in comprising live or inactivated bacterial species, quantifying the spike-in in the extracted sample, comparing the quantified amount of the spike-in to the initial amount of spike-in, and correlating a reduction in the quantified amount relative to a threshold with a characteristic (specifically, pH) of the sample. Rossmanith, Westh and Kang did not disclose a computer-readable storage medium containing programming to carry out the steps, as recited in new claims 55-57.
Prior to the effective filing date of the instantly claimed application, implementing processes by computer had been developed across disciplines, saving time and labor in nearly all human endeavors, and nucleic acid extraction was no different. Burkard disclosed (paragraph [0106]): “A programmable control computer 34 is used for controlling of the automated processing of nucleic acids containing fluids for the extraction of nucleic acids according to a predetermined process operation plan. Accordingly, the control computer 34 runs a computer-readable program which is provided with instructions to perform automated operations in accord with the process operation plan.”
While Burkard did not specifically disclose the process steps arrived at by the combined teachings of Rossmanith, Westh and Kang, it is submitted that it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to implement the process suggested by the combined disclosures of Rossmanith, Westh and Kang, and thereby employ computer-readable media to do so. This amounts to nothing more than automating a manual activity (see MPEP 2144.04 (III)) according to commonly used computerization.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. The argument relies on the newly added limitations to claim 1. However, the new rejections set forth above, which relies in part on Kang, accounts for the newly added limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637